Citation Nr: 0931190	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-27 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder to include arthritis.

2.  Entitlement to service connection for a left hand 
disorder to include arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran had active service from October 1969 to September 
1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he currently suffers from a right 
and left hand disorder, namely arthritis, as a result of his 
period of active military service.     

Service treatment records include numerous potentially 
relevant findings pertaining to the Veteran's claims 
involving a right and left hand disorder.  In this regard, 
the Board notes that the May 1969 induction examination 
report shows that the Veteran's upper extremities were 
clinically evaluated as normal.  It also appears that a scar 
on the right hand was noted at that time.  Additionally, on 
the Veteran's induction report of medical history, it was 
noted that the Veteran had an old fracture of the left thumb 
and had a history of sprain of the right little finger while 
playing football, which were not considered disabling.  
Service treatment records show that the Veteran was diagnosed 
with a right hand infection in November 1969 and, later, was 
referred to the hand clinic for mallet finger of the right 
ring finger in May 1970.  Also, the Board notes that the 
Veteran was placed on a P2 profile in November 1969 for 
recurrent dislocation of the left thumb with resulting 
weakness and had limited duty as a result for the remainder 
of his active service period.  The Veteran was additionally 
referred to the hand clinic in May 1970 for instability of 
the left thumb at the metacarpophalangeal joints (MP) joint 
and the left little finger at the proximal interphalangeal 
(PIP) joint.  

The medical evidence also indicates that the Veteran 
currently suffers from a current right and left hand 
disorder.  Indeed, December 2005 VA radiological reports show 
minimal arthritic changes involving the distal IP joints of 
the right 4th and 5th fingers on the right hand and 
degenerative changes, particularly in the fifth 
interphalangeal joint, of the left hand.    

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence but: (A) contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316,  and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2008).  

As a review of the record reveals that the Veteran has not 
been afforded with a VA medical examination in connection 
with the claims and in consideration of the foregoing, the 
Board finds that a remand for a medical examination and nexus 
opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate examination of his claimed 
right and left hand disorders.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file to include a copy of this 
remand should be made available for review 
in connection with the examination.  

Based on review of the claims folder and 
examination of the Veteran, the examiner 
should provide an opinion on whether or 
not any right and/or left hand disorder 
demonstrated by the Veteran since July 
2005 is at least as likely as not (i.e., 
probability of 50 percent) related to his 
active military service to include any 
symptomatology shown therein.  (Please 
note that the Veteran experienced both 
right and left hand problems in service 
and contends that his current hand 
disorders are related to service.).  

The examiner should also state whether any 
hand disorder clearly and unmistakably 
preexisted active service, and, if so, the 
examiner should state whether any 
increased symptoms in service clearly and 
unmistakably represent the natural 
progression of the hand disorder.  

The examiner should provide a thorough 
rationale for all conclusions reached and 
confirm that the claims file was available 
for review.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




